Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Aaron Tyler Crum, Appellant                           Appeal from the 8th District Court of
                                                      Hopkins County, Texas (Tr. Ct. No.
No. 06-18-00202-CR        v.                          1826585).        Memorandum      Opinion
                                                      delivered by Chief Justice Morriss, and
The State of Texas, Appellee                          Justice Stevens participating. Concurring
                                                      Opinion by Justice Burgess.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Aaron Tyler Crum, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 27, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk